MAYER, Circuit Judge,
concurring.
The court’s opinion on the merits states that National Com Growers Association et al. argued that “the Administrative Procedures Act, 5 U.S.C. § 701 et seq. (APA), grants the Court of International Trade jurisdiction to review the Customs Service actions in question.” Slip op. at 1559 (Fed. Cir. Feb. 9, 1988). My review of the oral argument and briefs shows that National Com Growers actually said that the Court of International Trade “properly exercised its jurisdiction under [28 U.S.C.] § 1581(i) to review [National Com Growers’] cause of action under the APA.” But I agree with the court that there is no need to change the opinion because of this semantical difference; the outcome remains the same and this order serves to confirm that no criticism of counsel was intended.